Citation Nr: 1046777	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at Law 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  A February 2010 
Board decision denied, among other issues, entitlement to service 
connection for PTSD.  The Veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (hereinafter 
Court).  In an Order dated in September 2010, the Court remanded 
the Veteran's claim for service connection for PTSD to the Board 
for readjudication pursuant to a Joint Motion for Remand 
(hereinafter Joint Motion). 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist or a psychiatrist or psychologist 
with whom VA has contracted; confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

Given the change in regulation, the Veteran should be afforded 
another VA examination, and his claim re-adjudicated consistent 
with this change.  

In addition, further efforts should be undertaken to verify 
claimed stressors, as detailed below.  

Accordingly, this case is remanded for the following:

1.  The RO should associate with the claims 
file, copies of the Veteran's VA 
psychiatric treatment records dated after 
November 2009.  

2.  Through contact with appropriate 
sources, including the Joint Services 
Records Research Center, the RO should 
attempt to ascertain whether a member of 
Co. B 9th Signal Battalion, 9th Infantry 
Division was killed by mortar fire during 
the period between December 1967 and June 
1968.  Likewise, attempts should be made to 
ascertain whether individual members of Co. 
B, 9th Signal Battalion, 9th Infantry 
Division were assigned to elements of the 
3rd Bn. 39th Inf. 9th Infantry Division, 
and/or the 4th Bn. 47th Inf. 9th Infantry 
Division between November 1967 and June 
1968; and whether Co. B 53rd Signal 
Battalion came under rocket attack between 
June 1968 and November 1968.  All attempts 
to secure this evidence must be made 
consistent with 38 C.F.R. § 3.159.  

3.  The RO should schedule the Veteran for 
a VA PTSD examination.  The claims files 
should be made available to the examiner in 
conjunction with the examination, and the 
examination report should specifically 
state that such a review was conducted.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.

Additionally, the examiner should be asked 
to confirm whether any claimed in-service 
stressor, to include exposure to ambushes, 
gunfire exchanges and mortar attacks while 
serving in the Mekong Delta during the TET 
Offensive, is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed 
stressor.  The specific stressor or 
stressors supporting such a diagnosis 
should be identified.

A complete rationale should be provided for 
all opinions expressed.  If the physician 
determines that a medically- sound 
conclusion cannot be reached, it is 
requested that an explanation as to why 
such a conclusion is not possible be 
included.

4.  After the development requested above 
has been completed, the RO should 
readjudicate the claim for service 
connection for PTSD.  If this claim remains 
denied, the Veteran and his attorney should 
be furnished a supplemental statement of 
the case that reflects consideration of the 
amended regulations governing service 
connection for PTSD and the February 23, 
2010, VA mental health note referenced in 
the Joint Motion.  The Veteran should be 
given the opportunity to respond before the 
case is returned to the Board for its 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

